 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Paul Allen Sorensen,                                 No. CV-18-00674-PHX-JAT
10                   Plaintiff,                           ORDER
11   v.
12   Karen Barcklay, et al.,
13                   Defendants.
14
15           Pending before the Court is the Report and Recommendation (R&R) from the
16   Magistrate Judge (Doc. 61) recommending that this case be dismissed pursuant to Federal

17   Rule of Civil Procedure 25(a). (Doc. 61 at 2). The Court notes that the internal docket
18   reflects that a copy of the R&R was mailed to Dorothy McKaney and Leeland Sorenson

19   (as well as being electronically sent to the Defendants who have appeared) on August 20,

20   2019.
21           No one has filed objections to the R&R. Accordingly, the Court hereby accepts the
22   R&R. See Thomas v. Arn, 474 U.S. 140, 149 (1985) (finding that district courts are not

23   required to conduct “any review at all . . . of any issue that is not the subject of an objection”

24   (emphasis added)); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en

25   banc) (“statute makes it clear that the district judge must review the magistrate judge=s

26   findings and recommendations de novo if objection is made, but not otherwise” (emphasis
27   in original)); see also Schmidt v. Johnstone, 263 F.Supp.2d 1219, 1226 (D. Ariz. 2003).
28           Therefore,
 1         IT IS ORDERED that the Report and Recommendation (Doc. 61) is accepted. This
 2   case is dismissed pursuant to Federal Rule of Civil Procedure 25(a) and the Clerk of the
 3   Court shall enter judgment accordingly.
 4         Dated this 10th day of September, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
